Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 07/09/21. Claims 1-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-9 are rejected under 35 U.S.C. §102 as being unpatentable over Lee (US 20180175045 A1, filing date 2017-07-11). 
Regarding claim 1, Lee discloses a semiconductor memory device comprising: a substrate including a memory cell region (see fig 24, disclosing cell and periphery region), an active region in the memory cell region (118), a peripheral region (peripheral), and a logic active region in the peripheral region (see fig 27 disclosing transistors in peripheral region); an element isolation structure between the active region and the logic active region (see 116 as element in both active and logic regions), the element isolation structure defining the active region and the logic active region (see para [0024] disclosing 111-114 are formed together wherein 111 is 112 just in different regions);
an insulating layer pattern covering the active region (see 111-114), the insulating layer pattern including an extension portion that extends along the element isolation structure(see 111-114, existing in both peripheral and cell regions), is spaced apart from the element isolation structure, and overhangs over the element isolation structure (see fig 24, where 111-114 overhangs over isolation regions 116); and a support insulating layer filling a recess space defined between the extension portion and the element isolation structure (see isolation regions are filled 116).
Regarding claim 2, Lee discloses the semiconductor memory device of claim 1, wherein the supporting insulating layer includes silicon oxide implanted with nitrogen ions (see para [0026] disclosing nitride oxynitride material).
Regarding claim 3, Lee discloses the semiconductor memory device of claim 1, wherein the insulating layer pattern includes a stacked structure in which a second insulating layer pattern having a second extension portion is on a first insulating layer pattern having a first extension portion (see elements 111-114 disclosing insulating stack, see also para [0024]).
Regarding claim 4, Lee wherein a thickness of the second insulating layer pattern is greater than a thickness of the first insulating layer pattern (see fig 25 disclosing 111-114 having different thicknesses, i.e. 114 is thicker than 112).
Regarding claim 6, Lee discloses the semiconductor memory device of claim 5, further comprising: a mask insulating pattern between the first extension portion and the element isolation structure, wherein the support insulating layer fills the recess space defined between the element
isolation structure and a portion of the second extension portion further extending from the first extension portion over the element isolation structure, and
the mask insulating pattern includes a material having a different impurity type or impurity concentration than an impurity or impurity concentration the support insulating layer.

Regarding claim 7, Lee discloses the semiconductor memory device of claim 1, further comprising: a transistor including a gate insulating layer and a gate line on the logic active region, wherein a material in the support insulating layer is the same as a material in at least a portion of the gate insulating layer (see fig 27, disclosing 250, a transistor over the peripheral region).
Regarding claim 8, Lee discloses the semiconductor memory device of claim 7, wherein
the gate insulating layer has a stacked structure in which a second gate insulating layer pattern is on a first gate insulating layer pattern (see 111-114, para [0024]), the first gate insulating layer pattern has a first thickness, the second gate insulating layer pattern has a second thickness, the second thickness is less than the first thickness (see fig 25 disclosing 111-114 having different thicknesses, i.e. 114 is thicker than 112)., and a material in the support insulating layer is the same as a material in the first gate insulating layer pattern (see par a[0024] oxynitride).
Regarding claim 9, Lee discloses the semiconductor memory device of claim 8, wherein a permittivity of the second gate insulating layer pattern is higher than a permittivity of the first gate insulating layer pattern (see para [0041] disclosing different work functions).
Allowable Subject Matter
Claim 5 recites allowable subject matter. The cited art do not disclose wherein an extension length of the second extension portion is greater than an extension length of the first extension portion. Claim 6 depends from claim 5 and is also allowable. 
Claim 10 recites allowable subject matter. In particular, the cited art do not disclose wherein the supporting insulating layer has a third thickness, the third thickness is at least twice or greater than the first thickness of the first gate insulating layer pattern.
Claim 11 and 18 recite allowable subject matter. In particular, the cited art do not appear to disclose: 
wherein the first insulating layer pattern includes a first extension portion the second insulating layer pattern includes a second extension portion, an extension length of the second extension portion is greater than an extension length of the first extension portion, each of the first extension portion and the second extension portion extend along the element isolation structure, are spaced apart from the element isolation structure, and overhang over the element isolation structure, and the support insulating layer fills a recess space defined between the element isolation structure and a portion of the second extension portion extends over the element isolation structure from the first extension portion, as recited in claim 11. Claims 12-17 depend from claim 11 and are also allowable. 
Claim 18 recites allowable subject matter. In particular, the cited art do not appear to disclose an insulating layer pattern covering the plurality of active regions and the buried insulating layer, the insulating layer extending over the element isolation structure between the memory cell region and the peripheral region, and the insulating layer pattern including a first insulating layer pattern and a second insulating layer pattern on the first insulating layer pattern; a transistor on the logic active region, the transistor including a gate insulating layer and a gate line on the gate insulating layer, the gate insulating layer having a stacked structure of a first gate insulating layer pattern having a first thickness and a second gate insulating layer pattern having a second thickness; and a support insulating layer between the insulating layer pattern and the element isolation structure, wherein the first insulating layer pattern includes a first extension portion, the second insulating layer pattern includes a second extension portion, an extension length of the second extension portion is greater than an extension length of the first extension portion, each of the first extension portion and the second extension portion extend along the element isolation structure from over the plurality of active regions and the buried insulating layer, are spaced apart from the element isolation structure, and overhang over the element isolation structure, the support insulating layer fills a recess space defined between the element isolation structure and a portion of the second extension portion further extending from the first extension portion over the element isolation structure, a material in the support insulating layer is the same material as a material in the first gate insulating layer pattern, and the support insulating layer has a third thickness that is at least twice as large as the first thickness of the first gate insulating layer pattern, as recited in claim 18. Claims 19 and 20 depend from claim 18 and are also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813